        2:17-cr-20037-JES-JEH # 315             Page 1 of 2                                          E-FILED
                                                          Thursday, 25 April, 2019 11:31:48 AM
                                                                 Clerk, U.S. District Court, ILCD
                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
UNITED STATES OF AMERICA,                      )
                                               )
                       Plaintiff,              )
                                               )
               v.                              )       Case No. 17-cr-20037-JES-JEH
                                               )
BRENDT A. CHRISTENSEN,                         )
                                               )
                       Defendant.              )
                                              ORDER

       Now before the Court is Defendant’s Response (Doc. 305) to the United States’ Notice

(Doc. 303) of Penalty Phase Experts and Tests. Defendant’s Response contained four requests:

(1) preclude the rebuttal expert from administering the WAIS-IV because of the risk of

artificially inflated scores due to practice effects, (2) preclude the rebuttal expert from

administering the WCST for the same reason, (3) preclude the rebuttal expert from administering

the Connors’ Adult ADHD Rating Scale because ADHD is not a differential diagnosis of a

Schizophrenia Spectrum Disorder, and (4) require the United States to specify which validity

measures its expert proposes to administer. The Court denied the first and second requests,

directed the United States to respond to the third and fourth requests, and set this matter for a

hearing. Doc. 307. The United States has filed a Reply (Doc. 313) and attachment (Doc. 314),

and the Court finds that no hearing is necessary on these matters. This Order follows.

       First, Defendant requests that the rebuttal expert be precluded from administering the

Connors’ Adult ADHD Rating Scale “because Attention Deficit Hyperactivity Disorder

(‘ADHD’) is not a differential diagnosis for Schizophrenia Spectrum Disorder.” Doc. 305, at 3.

Defendant does not reference a specific portion of the Diagnostic and Statistical Manual of

Mental Disorders 5th Edition, a defense expert, or any other supporting materials. This request is

denied. The United States indicated in their Reply that pages 98–99 of the DSM-V list ADHD as


                                                   1
         2:17-cr-20037-JES-JEH # 315                 Page 2 of 2


a differential diagnosis for Schizophreniform Disorder, which is included in Schizophrenia

Spectrum and Other Psychotic Disorders. Doc. 313, at 2; Doc. 314, at 7. The Court finds there

can be little dispute about this. 1 As such, in addition to denying Defendant’s request, the Court

directs Defendant to provide an explanation of the basis for his statement that “Attention Deficit

Hyperactivity Disorder (‘ADHD’) is not a differential diagnosis for Schizophrenia Spectrum

Disorder.” Defendant may file this explanation ex parte if he so chooses. Because Mr. Tucker has

been identified as lead counsel, the Court directs him to file this explanation by April 30, 2019.

        Second, Defendant had requested that the United States specify which validity measures

its expert proposes to administer. Doc. 305, at 4. The United States has responded. Doc. 313, at

2–3. The Court has reviewed both parties’ positions, and the request by Defendant is denied. The

United States will not be required to give advance notice of the particular validity measures its

rebuttal expert intends to use.

        Third, in its Reply, the United States raises an additional issue: the United States seeks

mutual disclosure of the each expert’s raw data. Doc. 313, at 4–5. The United States proposes

that either the experts should exchange raw data after the rebuttal expert’s examination, such that

both may prepare reports that includes that information, or the defense expert should disclose

raw data after the Defendant reaffirms his intent to present Rule 12.2 evidence, allowing the

rebuttal expert to prepare an addendum to his report based on that information. Id. Defendant is

directed to respond to this request by noon on May 2, 2019. In the meantime, all examinations

will proceed as scheduled.

        Signed on this 25th day of April, 2019.
                                                                      /s James E. Shadid
                                                                      James E. Shadid
                                                                      United States District Judge

1
  Pages 98–99 of the DSM-V indicate that “A wide variety of mental and medical conditions can manifest with
psychotic symptoms that must be considered in the differential diagnosis of schizophreniform disorder. These
include . . . attention-deficit/hyperactivity disorder . . . .” Doc. 314, at 6–7 (emphasis added).

                                                        2
